Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 12/15/2020 is entered.
	This action is Non-Final because new grounds of rejection are presently being applied which were not necessitated by amendment.
	Claims 1-6, 10-11, and 14 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/IB2016/052774, filed on 05/13/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first Specifically, while the priority document provides support for a vector comprising a CRISPR DNA binding domain comprising SEQ ID No. 11 and SEQ ID No. 13, nucleotide sequence encoding tracrRNA and SEQ ID No. 3 encoding Cas9n nuclease, it does not provide adequate support for a vector comprising a CRISPR DNA binding domain consisting of SEQ ID No. 11 and SEQ ID No. 13, nucleotide sequence encoding tracrRNA and SEQ ID No. 3 encoding Cas9n nuclease.
Thus, the present claims 1-6, 10-11, and 14 receive priority to 11/13/2017.
The Applicants’ response filed on 12/15/2020 has been fully considered.  The applicants’ argument that priority should be given to the Indian Application 194/CHE/2015, showing that both sequences of SEQ ID NO: 11 and 13 are present in SEQ NO: 4 of 194/CHE/2015 is unpersuasive because it appears that this shows a sequence comprising SEQ ID NO: 11 and 13 but not a sequence consisting of SEQ ID NO: 11 and 13 as presently claimed.  Further, the 194/CHE/2015 does not recite the instant SEQ NO: 3.
Response to Amendment
	Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn herein.  The following is the complete set of objections and/or rejections presently being applied.
Claim Rejections - 35 USC §112 - maintained
The following is a quotation of 35 U.S.C. 112(d):

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Currently amended claim 5 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35
U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further
limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 fails to include all the limitations of claim 1 upon which it depends. 
The applicants’ response filed on 12/15/2020 has been fully considered but it is considered that the present amendments do not fully rectify the issue.  For example, it would be remedial to recite “A method of obtaining an 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0112358 to Prasad et al (filed as US Application No.15/526-971 on 05/15/2017, with priority to PCT/IB2015/058777 filed on 11/13/2015).

However, Prasad et al differs from the instantly claimed invention in that while it discloses a vector comprising a CRISPR DNA binding domain comprising SEQ NO:11, and 13, it does not explicitly disclose a vector comprising a CRISPR DNA binding domain consisting of  SEQ NO:11, and 13.  In view of the high skill level in the art before the effective filing date of the presently claimed invention it would have been primafacie obvious to modify the vector of Prasad et al comprising a CRISPR DNA comprising SEQ NO:11, and 13, to a vector comprising a CRISPR DNA binding domain consisting of  SEQ NO:11, and 13 to arrive at the presently claimed invention because the Prasad et al reference refers to these sequences as the CRIPSR DNA binding domain sequences.
Per claims 2, Prasad et al disclose the antibody Rituximab which meets the limitation of an anti-CD20 antibody (e.g., para 0005). 
Per claim 3, Prasad et al disclose wherein the cell is a CHO-K1 cell (e.g., para 0591, line 1; ref claim 10).
Per claim 5, Prasad et al disclose method of obtaining the antibody producing cell as claimed in claim 1, said method comprising a step of transfecting a cell comprising a gene encoding an antibody having Antibody-dependent cell-mediated cytotoxicity (ACDD) activity with a vector comprising the CRISPR DNA binding domain consisting of SEQ ID No. 11 and SEQ ID No. 13, nucleotide sequence encoding tracrRNA and SEQ ID No. 3 encoding Cas9n nuclease to obtain the antibody producing cell (e.g., ref claim 13).
Per claim 6, Prasad et al disclose the antibody Rituximab which meets the limitation of an anti-CD20 antibody (e.g., para 0005); wherein the vector comprising CRISPR DNA binding domain consisting of SEQ ID No.11 and SEQ ID No. 13, nucleotide sequence encoding tracrRNA and SEQ ID No. 3 encoding Cas9n nuclease disrupts Fut8 gene of the cell; and wherein the Fut8 gene sequence is disrupted by 
Per claim 10, Prasad et al disclose method of obtaining an afucosylated  antibody having ADCC activity, said method comprising obtaining  an antibody expressed by an antibody producing cell  comprising a gene encoding an antibody having Antibody-dependent cell-mediated cytotoxicity (ADCC) activity (e.g., para 0078) and a vector comprising a CRISPR DNA binding domain (e.g., para 0063, 0064, 0066) comprising a possible combination of the instant sequences of SEQ ID No. 11 and SEQ ID No. 13, and a nucleotide sequence encoding tracrRNA.  Further, Prasad et al disclose using a vector encoding a Cas9n nuclease and disclose the same sequence as the instant SEQ ID No. 3 encoding Cas9n nuclease (e.g., reference SEQ ID NO:5 is the same sequence as instant SEQ ID No: 3).
Per claim 11, Prasad et al disclose the antibody Rituximab which meets the limitation of an anti-CD20 antibody (e.g., para 0005). 
Per claim 14, Prasad et al disclose, wherein the antibody producing cell is a COS cell or CHO-K1 cell (e.g., para 0591, line 1; ref claim 10).

Claims 1-6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0112358 to Prasad et al (filed as US Application No.15/526,971 on Suzuki et al (Clin Cancer Res 2007: vol 13, No. 6, pages 1875-1882, published March 15, 2007).
Per claim 4, Prasad et al render obvious the product of claims 1 and 2 for reasons provided above.  Further, per claim 4, Prasad et al disclose wherein the cell is a CHO cell (e.g., ref claim 10) and disclose wherein the antibody is an antibody having ADCC activity, but does not disclose wherein the antibody is anti-Her2 antibody.
Suzuki et al disclose antibody producing CHO cells containing cDNA expressing anti-Her2 antibody (e.g., page 1876, left col., section headed: “Anti-HER2 humanized antibodies”).  Suzuki et al disclose that the use of fucose-negative antibodies may improve the therapeutic effects of anti-HER2 therapy for patients (e.g., abstract).
One of ordinary skill in the art would have been motivated to use the antibody producing CHO cells containing cDNA expressing anti-Her2 antibody as the type of cell to perform the CRISPR editing of FUT8, Exon 7, using the method and vectors rendered obvious by Prasad et al for the rationale of both Prasad et al and Suzuki et al that the use of fucose-negative antibodies may improve the therapeutic effects of anti-HER2 therapy for patients.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would 
Conclusion
No claims allowed.
Related prior art: Yu et al (US2015/0024500 published 01/22/2015) is related prior art however Yu et al targets FUT8 in Exon 1 rather than the instantly claimed invention which targets FUT8 in Exon 7 and does not disclose the instant CRISPR DNA binding domain comprising SEQ ID No. 11 and SEQ ID No. 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636